IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DAVID MCINTYRE,                         : No. 134 MM 2014
                                        :
                   Petitioner           :
                                        :
                                        :
            v.                          :
                                        :
                                        :
WILLIAM H. AMESBURY,                    :
                                        :
                   Respondent           :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of October, 2014, the Petition for Writ of Mandamus is

DENIED, and the Prothonotary is DIRECTED to strike the name of the jurist from the

caption.